              Case 3:18-cv-01097-RLB                Document 34          05/05/20 Page 1 of 3


                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

LATISHA S. RICKS                                                                 CIVIL ACTION

VERSUS                                                                           CONSENT

COMMISSIONER OF SOCIAL SECURITY                                                  NO. 18-1097-RLB1

                                                     ORDER

         Before the Court is the Unopposed Motion for Attorney’s Fees Pursuant to the Equal

Access to Justice Act (R. Doc. 32) filed by Plaintiff, Latisha S. Ricks, on April 20, 2020.

Response (R. Doc. 33) was filed by the Commissioner on April 30, 2020.

         In this action, Plaintiff appealed the Commissioner of the Social Security

Administration’s denial of her application for disability benefits. (R. Doc. 1). On January 30,

2020, the Court issued its Ruling on Plaintiff’s Social Security appeal (R. Doc. 29), and

subsequent Judgment (R. Doc. 30), reversing the decision of the Commissioner and remanding

the claim for further proceedings. Plaintiff then filed the present Motion.

I.       LAW AND ANALYSIS

         The Equal Access to Justice Act (“EAJA”) provides that a court shall award attorney’s

fees and costs to a prevailing party in a civil action brought against the United States “unless the

court finds that the position of the United States was substantially justified or that special

circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A); Baker v. Bowen, 839 F.2d

1075, 1080 (5th Cir. 1988). The parties do not dispute that Plaintiff is the prevailing party who

filed a timely application for fees, and the Commissioner concedes that Plaintiff is entitled to

recover reasonable fees under § 2412 of the EAJA. Therefore, an award of reasonable attorney’s

fees is proper in the instant case.

1
  Because both parties consented to proceed before a United States Magistrate Judge (R. Doc. 8), the case was
transferred to this Court for all further proceedings and entry of judgment pursuant to 28 U.S.C. § 636(c)(1).
              Case 3:18-cv-01097-RLB                 Document 34          05/05/20 Page 2 of 3


         Plaintiff asks for attorney’s fees to compensate her attorney for 31.4 hours of work at a

rate of $175 per hour, for a total of $5,495.00, plus an additional $100 for costs. The

Commissioner does not oppose Plaintiff’s request for attorney’s fees, but requests the Court

order the payment to be issued in Plaintiff’s name. The Commissioner opposes Plaintiff’s request

for costs based on her being granted in forma pauperis status. (R. Doc. 33 at 1-2 (referencing R.

Doc. 3)).

         A.       Attorney’s Fees

         Having reviewed Plaintiff’s Statement of Attorney Time Expended (R. Doc. 32-1), as

well as similar cases in this district and others over the past several years, and the Commissioner

having no objection, the Court finds the rate requested of $175 per hour to be reasonable for the

hours expended by counsel. See Gann v. Colvin, 2017 WL 385038, at *2-3 (M.D. La. Jan. 27,

2017) (hourly rate of $175 was reasonable).2 Based on the foregoing, the Court will award a total

of $5,495.00, which comprises 34.1 hours of attorney work at a rate of $175 per hour.

         B.       Costs

         Plaintiff also seeks recovery of $100 in costs, citing the fee for filing the pro hac vice

application. (R. Doc. 32-1 at 3 (citing R. Doc. 16)). 28 U.S.C. § 2412 defines “costs” as those

“enumerated in section 1920” and 28 U.S.C. § 1920(1) in turn includes “fees of the clerk” as an

enumerated cost. Therefore, as a general rule, the costs sought by Plaintiff are within the scope

of permissible recovery. See also Migues v. Saul, 2020 WL 605030, at *3 (W.D. La. Feb. 7,

2020) (“Costs include fees of the clerk of court such as the fee charged for an attorney’s pro hac

vice admission to practice before the court.”).


2
 To the extent older cases reflect a lesser amount, the Court finds that the rate of $175 appropriately accounts for
such passage of time. Watkins v. Commissioner of Social Security, No. 11-617, 2014 WL 129065, at *2 (M.D. La.
Jan. 9, 2014) (“hourly rate of $150.00 . . . is consistent with the rate generally applied by this Court”); Brown v.
Astrue, No. 09-487, 2011 WL 612730, at *3 (M.D. La. Feb. 7, 2011) (same); Owen v. Colvin, No. 12-1179, 2013
WL 6204270, at *2 (W.D. La. Nov. 27, 2013) (hourly rate of $150.00 typically applied in Western District “for
attorney work performed in 2008 and beyond”).
                                                          2
            Case 3:18-cv-01097-RLB           Document 34        05/05/20 Page 3 of 3


       However, as the Commissioner notes in response, where a plaintiff is permitted to

proceed in forma pauperis, 28 U.S.C. § 1915(f)(1) has generally been interpreted to prohibit the

recovery of costs, including those incurred in the filing of a pro hac vice application. See, e.g.,

Rhodus v. Berryhill, 2019 WL 2897692, at *2 (M.D. La. July 5, 2019). The Court will, therefore,

deny recovery of the $100 sought for costs associated with the application for admission pro hac

vice. The Court notes that the Rhodus case also involved the same pro hac vice attorney, Mr.

Chermol. Should Mr. Chermol again request recovery for a pro hac vice fee for an IFP claimant,

he must advise the Court of both the Rhodus order above and this instant order.

       C.      Payment of Fee Award

       The Commissioner specifically requests the award of attorney’s fees be made payable to

Plaintiff, as opposed to Plaintiff’s counsel, pursuant to 28 U.S.C. § 2412. (R. Doc. 33 at 1). The

fees award shall be payable to Plaintiff, as “a § 2412(d) fees award is payable to the litigant” and

not the attorney because the award may be “subject to a Government offset to satisfy a pre-

existing debt that the litigant owes the United States.” Astrue v. Ratliff, 560 U.S. 586, 589

(2010). And so, the attorney’s fees will be awarded and paid to Plaintiff, not her attorney, but

can be mailed to Plaintiff’s counsel.

II.    CONCLUSION

       For the reasons discussed above, IT IS ORDERED that Plaintiff’s Motion for Attorney

Fees Pursuant to the Equal Access to Justice Act (R. Doc. 32) is GRANTED in part and

DENIED in part as set forth more fully herein.

       Signed in Baton Rouge, Louisiana, on May 5, 2020.


                                               S
                                               RICHARD L. BOURGEOIS, JR.
                                               UNITED STATES MAGISTRATE JUDGE




                                                  3
